1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     *Ellesse Henderson
5    Assistant Federal Public Defender
6    California State Bar No. 302838
     411 E. Bonneville Ave., Ste. 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    amelia_bizzaro@fd.org
9    ellesse_henderson@fd.org

10   *Attorneys for Petitioner Max Reed, II
11

12

13                         U NITED S TATES D ISTRICT C OURT
14                               D ISTRICT OF N EVADA

15
     Max Reed, II,
16                                            Case No. 2:17-cv-00648-RFB-NJK
17                Petitioner,
                                              Unopposed Motion to Extend Time
18         v.                                 for Filing Amended Petition
19   D.W. Neven, et al.,                      (First Request)
20
                  Respondents.
21

22

23

24

25

26
27
 1                                  P O IN TS   AND   A U TH O R IT IE S
 2           Petitioner Max Reed respectfully asks this Court to enter an Order extending

 3    his deadline for filing an Amended Petition by 120 days until October 29, 2019.

 4           The Washoe County District Attorney’s Office charged Reed with one count of

 5    murder with use of a deadly weapon and robbery with use of a deadly weapon in

 6    June 2010.1 The charges stemmed from a death that had occurred over six years

 7    earlier, in 2003.2 Reed was initially represented by appointed counsel, but the court

 8    permitted Reed’s attorneys to withdraw and granted Reed’s request to represent

 9    himself.3 There was extensive pre-trial litigation, and the jury trial lasted eight

 10   days.4 The jury found Reed guilty.5 Reed was sentenced to two consecutive terms of

 11   20 to 50 years’ imprisonment.6

 12          This case was launched when Reed filed a § 2254 petition with an

 13   accompanying motion to stay proceedings, and an application to proceeding in

 14   forma pauperis on March 2, 2017.7 On June 19, 2017, Reed filed a pro se motion for

 15   leave to conduct discovery. 8 He explained the conditions that he had to navigate to

 16   file his § 2254 petition, his lack of access to the courts, and his lack of his own file.9

 17          On June 26, 2017, the Court entered an order noting that Reed had not

 18   provided the required financial certificate or inmate account statements with his

 19

 20
             1   ECF No. 19-1.
 21          2   Id.
 22          3   ECF Nos. 19-2, 19-5, 19-8, 20-16.
 23          4   See ECF No. 19 (index of exhibits detailing the court record).
 24          5   ECF No. 50-7

 25
             6   ECF No. 50-3.
             7   ECF Nos. 1, 1-1, 1-2
 26
             8   ECF No. 3.
 27          9   Id.


                                                       2

527
 1    IFP application and gave him 30 days to do so or pay the $5 filing fee.10 Reed moved
 2    to extend the deadline, and later filed his financial certificate.11
 3          On October 19, 2007, Reed sought a status update noting that he couldn’t file
 4    “any claims (based on) the state trial record, and district court proceeding, and the
 5    evidence in this case…without receiving replacement of his last/destroyed criminal
 6    case discovery materials and access to the trial transcripts prior to amending his
 7    federal habeas petition.”12
 8          This Court responded with an order dated October 25, 2017.13 There, this
 9    Court noted that Reed’s petition “failed to set forth any grounds for relief.”14 It
 10   acknowledged Reed’s accompanying motion to stay, but said that Reed couldn’t stay
 11   a petition without first filing the underlying petition.15 It gave Reed leave to file an
 12   amended petition with claims within 60 days, but denied his motion for leave to
 13   conduct discovery.16 Reed did so, filing his first amended petition on December 15,
 14   2017.17 On the same day, Reed file a motion for leave to file additional pages with
 15   his first amended petition and asked for permission to refile his discovery motion.18
 16   Reed followed this motion up on August 7, 2018 with a request for a status update.19
 17   On August 14, 2018, this Court vetted Reed’s first amended petition under Rule 4,
 18

 19
            10   ECF No. 4.
 20
            11   ECF Nos. 5, 6, 6-1.
 21         12   EF No. 7 at 1 (parenthetical, ellipses, and underlying in original).
 22         13   ECF No. 8.
 23         14   ECF No. 8 at 1.
 24         15   Id.

 25
            16   ECF No. 8.
            17   ECF No. 10.
 26
            18   ECF No. 11.
 27         19   ECF No. 12.


                                                    3

527
 1    ordered it served on the warden, and entered a scheduling order.20
 2           On February 8, 2019, the warden filed a motion to dismiss.21 The
 3    accompanying exhibits providing the state court record total over 6,000 pages.22
 4           The Court appointed the Federal Public Defender on February 27, 2019, and
 5    undersigned counsel made their appearances on March 29, 2019 and May 2, 2019.23
 6           Counsel have spoken with Reed on the phone several times and met with him
 7    in person for several hours on one occasion. Counsel have scheduled a second visit
 8    with Reed for the end of July.
 9           As is the FPD’s practice, counsel have ordered records from the available
 10   courts and all prior counsel associated with the case. Reed has provided counsel
 11   with the media in his possession, but as detailed in his discovery motions, he does
 12   not have a complete copy of the discovery that he can provide. The media Reed
 13   provided is on VHS and cassette tapes, and counsel are making arrangements to
 14   obtain the tools to watch and listen to the media in its original form or to have it
 15   digitized.
 16          In an effort to avoid this Court’s intervention, counsel have been in touch
 17   with the Washoe County District Attorney’s Office to obtain a complete copy of the
 18   discovery. The prosecutor agreed to pull Reed’s file, evaluate it, and get back to us
 19   within a week, about whether she can provide us with that copy. Given the age and
 20   size of Reed’s case, counsel expects the discovery to be extensive.
 21          Counsel are also in the process of obtaining and reviewing a co-defendant’s
 22   case, a co-conspirator’s case, and a third-party suspect’s case. Additionally, counsel
 23

 24

 25
             20   ECF No. 13.
             21   ECF No. 18.
 26
             22   ECF Nos. 19-53.
 27          23   ECF Nos.


                                                  4

527
 1    have identified other civil litigation that Reed spearheaded in state and federal
 2    court related to his access to the courts. Counsel are in the process of obtaining and
 3    reviewing those files as well.
 4          The fact that two lawyers have been assigned to this case, rather than one as
 5    is traditionally done, is related to the size and complexity of the case. Counsel are
 6    diligently working on this matter. The requested time will allow counsel to obtain
 7    outstanding records, and review them.
 8          This is Reed’s first request for an extension and is not made for the purposes
 9    of delay, but rather in the interest of Reed.
 10         On June 27, 2019, undersigned counsel spoke on the phone to the warden’s
 11   counsel, Deputy Attorney General Michael J. Bongard, about this request. He
 12   reported that he did not have any objection, with the understanding that his lack of
 13   objection did not constitute a waiver of any available procedural defenses.
 14   Accordingly, Reed respectfully asks this Court to grant this motion and enter an
 15   order giving him until October 29, 2019 to file his amended petition.
 16                                               IT IS SO ORDERED:
 17

 18

 19                                              ________________________________
                                                 RICHARD F. BOULWARE, II
 20                                              UNITED STATES DISTRICT JUDGE
 21                                               DATED this 8th day of July, 2019.
 22

 23

 24

 25

 26

 27


                                                      5

527
 1    Dated July 1, 2019.
 2                              Respectfully submitted,
 3
                                Rene L. Valladares
 4
                                Federal Public Defender
 5
                                /s/Amelia L. Bizzaro
 6
                                Amelia L. Bizzaro
 7                              Ellesse Henderson
                                Assistant Federal Public Defender
 8

 9

 10                             IT IS SO ORDERED:

 11

 12
                                ______________________________
 13                             United States District Judge
 14
                                Dated: ________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                            6

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on July 1, 2019, I electronically filed the foregoing with

 3    the Clerk of the Court for the United States District Court, District of Nevada by

 4    using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Michael J. Bongard.

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         Max Reed, II
            No. 1068078
 12         Southern Desert Correctional Center
 13         PO Box 208
            Indian Springs, NV 89070
 14                                         /s/ Jessica Pillsbury
                                            An Employee of the
 15                                         Federal Public Defender
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       7

527
